 Case 8:21-cv-02161-KKM-AAS Document 1 Filed 09/10/21 Page 1 of 3 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 FREDERICK CROPPER,

                Plaintiff,
 v.
                                                        CASE NO.: 8:21-cv-2161
 FLORIDA ANESTHESIA MEDICAL
 SERVICES 1, P.A., and TEAM HEALTH, INC.,

             Defendants.
 __________________________/

                             DEFENDANTS’ NOTICE OF REMOVAL

       Defendants, Florida Anesthesia Medical Services 1, P.A., and Team Health, Inc., by and

through their undersigned attorney and pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446,

hereby files this, their Notice of Removal, and in support thereof, state as follows:

       1.      On or about August 3, 2021, Plaintiff initiated this action against Defendants in the

County Court of the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida, case

number 21-CC-083388. Defendants were served with process on August 12th and 16th, 2021.

       2.      The Complaint alleges claims under the federal Telephone Consumer Protection

Act, 47 U.S.C. § 227 (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §

559.72 (“FCCPA”). True and correct copies of the Complaint and any other pleadings served upon

Defendants are attached hereto.

       3.       “The district courts shall have original jurisdiction of all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. As such, the United

States District Courts have original jurisdiction over Plaintiff’s TCPA claims. Id.

       4.      Defendants are entitled to remove Plaintiff’s TCPA claims to this Court pursuant

to 28 U.S.C. § 1441(a), which states:
 Case 8:21-cv-02161-KKM-AAS Document 1 Filed 09/10/21 Page 2 of 3 PageID 2




       Except as otherwise expressly provided by Act of Congress, any civil action
       brought in a State court of which the district courts of the United States have
       original jurisdiction, may be removed by the defendant or the defendants, to the
       district court of the United States for the district and division embracing the place
       where such action is pending.

       5.        Accordingly, Defendants are entitled to remove Plaintiff’s TCPA claims to this

Court because this Court has original jurisdiction over them and because the state court action is

currently pending in this District and Division. 28 U.S.C. §§ 1331; 1441(a).

       6.        Plaintiff’s FCCPA claims arise from the same case or controversy as the federal

TCPA claims. Indeed, all of Plaintiff’s claims arise from the same alleged telephone calls and text

messages. (See, e.g., Compl. ¶¶ 25; 34.) Accordingly, this Court also has supplemental jurisdiction

over Plaintiff’s FCCPA claims pursuant to 28 U.S.C. § 1367.

       7.        There are no exceptional circumstances or compelling reasons for this Court to

decline supplemental jurisdiction over the FCCPA claims. They do not raise novel or complex

issues of Florida law. Nor do they substantially predominate over the federal claims.

       8.        A true and correct copy of this Notice of Removal is being filed with the Clerk of

the United States District Court within thirty (30) days after service of the Complaint. 28 U.S.C. §

1446(b)(1).

       9.        All Defendants consent to the removal of this cause as required by 28 U.S.C. §

1446(b)(2)(A).

       10.       Notice of this removal will be promptly served on all adverse parties and filed with

the Clerk of the State Court in accordance with 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants respectfully request that this case proceed in this Court as an

action properly removed to it.




                                                  2
 Case 8:21-cv-02161-KKM-AAS Document 1 Filed 09/10/21 Page 3 of 3 PageID 3




                                            /s/ John Gaset, Esq.
                                            John Gaset, Esq.
                                            Florida Bar No. 98415
                                            DINSMORE & SHOHL LLP
                                            201 North Franklin Street - Suite 3050
                                            Tampa, Florida 33602
                                            Telephone: 813-543-9848
                                            Facsimile: 813-543-9849
                                            Primary: john.gaset@dinsmore.com
                                            Secondary: jessica.lovins@dinsmore.com
                                            Counsel for Defendants


                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2021, I electronically filed a true and correct copy

of the foregoing document with the Clerk of Court using the CM/ECF system which will send

notification of such filing to all parties listed below that are authorized to receive electronic notice

through CM/ECF. A true and correct copy of the foregoing document filed with the Clerk of Court

has been furnished via U.S. mail to all parties listed below:

                                 Yuli Kotler, Esq.
                                 Kotler Law PLLC
                                 PO Box 22411
                                 St Petersburg, FL 33742-2411
                                 yulikotler@gmail.com


                                            /s/ John Gaset, Esq.
                                            John Gaset, Esq.
                                            Florida Bar No. 98415
                                            DINSMORE & SHOHL LLP
                                            201 North Franklin Street - Suite 3050
                                            Tampa, Florida 33602
                                            Telephone: 813-543-9848
                                            Facsimile: 813-543-9849
                                            Primary: john.gaset@dinsmore.com
                                            Secondary: jessica.lovins@dinsmore.com
                                            Counsel for Defendants




                                                   3
